Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  
Claim 1 recites “fuel” in the last line and should recite “the fuel”.
Claim 11 recites “control injection of fuel and water by the fuel injection system and the water injection system according to said water-fuel ratio to control an soot emissions caused by combustion of fuel therein” at the end of the last clause and should recite “control injection of fuel and the water by the fuel injection system and the water injection system according to said water-fuel ratio to control [[an]] soot emissions caused by combustion of the fuel therein”.
Claim 18 recites “co-inject water with fuel” in line 3 and should recite “co-inject the water with the fuel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 10, 12, 19 and 20 each recite “a water-fuel ratio”.  It is unclear if this refers to the water-fuel ratio recited in base claims 1 and 11 or an additional ratio.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 11, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCintio et al. (US 2016/0273449).
Regarding claim 1, DiCintio discloses a method comprising operating an aircraft gas turbine engine (Figure 1, paragraph 23), the method comprising: 
providing a source of fuel (18) and a source of water (21); 
identifying an atmospheric condition (Merriam-Webster defines “atmosphere” as the air of a locality, in this case DiCintio uses sensors to determine the conditions within the gas turbine engine as described in paragraph 31); 

injecting water and fuel according to said water-fuel ratio into the combustor (paragraph 31 describes providing the water-fuel mixture to the combustor, i.e. injecting the water and fuel) to control soot emissions caused by combustion of fuel therein (paragraph 22 describes the water injection providing suppression of particulate matter, i.e. soot emissions).
Regarding claim 2, DiCintio discloses in which the determined water-fuel ratio reduces soot emissions compared to a dry mode of operation (paragraph 22 describes the water injection providing suppression of particulate matter, i.e. soot emissions, which is compared to operating the engine with no water injection, i.e. a dry mode of operation).
Regarding claim 5, DiCintio discloses further comprising detecting the atmospheric condition using a direct measurement device (paragraph 31 describes sensors, i.e. a direct measurement device).
Regarding claim 7, DiCintio discloses in which the water is injected upstream of a primary zone of the combustor (Figure 2 shows the water is injected through 16 upstream of primary combustion zone 78).
Regarding claim 11, DiCintio discloses a gas turbine engine (Figure 1) for an aircraft (paragraph 23), comprising: 
a combustor (12); 
a fuel injection system (Figure 1, elements 19, 20, 23 and 16) connected with a source of fuel (18) and configured to inject fuel into the combustor (Figure 2); 

a control system (58) configured to: identify an atmospheric condition (Merriam-Webster defines “atmosphere” as the air of a locality, in this case DiCintio uses sensors to determine the conditions within the gas turbine engine as described in paragraph 31); determine a water-fuel ratio for injection into the combustor of the gas turbine engine in response to the atmospheric condition (paragraph 31 describes determining a water/fuel ratio in response to the sensor readings in paragraph 31); and control injection of fuel and water by the fuel injection system and the water injection system according to said water-fuel ratio (paragraph 31 describes providing the water-fuel mixture to the combustor, i.e. injecting the water and fuel through the fuel injection system and the water injection system) to control an soot emissions caused by combustion of fuel therein (paragraph 22 describes the water injection providing suppression of particulate matter, i.e. soot emissions).
Regarding claim 12, DiCintio discloses in which the control system is configured to determine a water-fuel ratio that reduces soot emissions compared to a dry mode of operation (paragraph 22 describes the water injection providing suppression of particulate matter, i.e. soot emissions, which is compared to operating the engine with no water injection, i.e. a dry mode of operation).
Regarding claim 15, DiCintio discloses further comprising a direct measurement device for detecting the atmospheric condition (paragraph 31 describes sensors, i.e. a direct measurement device).
Regarding claim 17, DiCintio discloses in which the water injection system comprises one or more water injectors located upstream of a primary zone of the combustor (Figure 2 shows the water is injected through 16 upstream of primary combustion zone 78).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiCintio et al. (US 2016/0273449) in view of Mitchell et al. (US 2002/0063479).
Regarding claim 6, DiCintio discloses all the essential features of the claimed invention except inferring the atmospheric condition.
Mitchell teaches inferring the atmospheric condition (paragraph 51 describes that the temperature of the combustor, i.e. an atmospheric condition of the combustor, may be inferred).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.

Therefore, inferring the atmospheric condition (in this case inferring the measurement from a remote sensor as described by Mitchell) would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Regarding claim 16, DiCintio discloses all the essential features of the claimed invention except in which the atmospheric condition is inferred.
Mitchell teaches in which the atmospheric condition is inferred (paragraph 51 describes that the temperature of the combustor, i.e. an atmospheric condition of the combustor, may be inferred).
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense.” KSR at 1397.
In this case, measurements of temperature are necessary to understand the dynamic system within a gas turbine engine and there are a finite number of ways to measure temperature.  One having ordinary skill in the art could have pursued the known potential options (measuring 
Therefore, in which the atmospheric condition is inferred (in this case inferring the measurement from a remote sensor as described by Mitchell) would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product of innovation, but of ordinary skill and common sense”.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DiCintio et al. (US 2016/0273449) in view of Woerz et al. (US 2013/0031907).
Regarding claim 8, DiCintio discloses all the essential features of the claimed invention except in which the fuel is injected by one or more fuel injectors (Figure 3, 214), each one of which has an associated water injector (274) configured to co-inject water with fuel (Figure 3).
Woerz teaches in which the fuel is injected by one or more fuel injectors, each one of which has an associated water injector configured to co-inject water with fuel.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiCintio to include in which the fuel is injected by one or more fuel injectors, each one of which has an associated water injector configured to co-inject water with fuel in order to mitigate thermal stresses between cooler and hotter structures as suggested and taught by Woerz in paragraph 27.
Regarding claim 18, DiCintio discloses all the essential features of the claimed invention except in which the fuel injection system comprises one or more fuel injectors (Figure 3, 214), each one of which has an associated water injector (274) configured to co-inject water with fuel injected by the fuel injector (Figure 3).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiCintio to include in which the fuel injection system comprises one or more fuel injectors, each one of which has an associated water injector configured to co-inject water with fuel injected by the fuel injector in order to mitigate thermal stresses between cooler and hotter structures as suggested and taught by Woerz in paragraph 27.
Allowable Subject Matter
Claims 4, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 9, 13 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is known to add water to fuel injection systems as evidenced by DiCintio and Woerz above and it is also known to identify condensation trails and alter the performance of the engine to avoid condensation trails as shown in Noppel et al. (US 2010/0043443), Bright (US 2013/0206912), Swann (US 2013/0343958) and Swann (US 2015/0100219).  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a method or a system with a controller that identifies a condensation trail and determines a water-fuel ratio for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741